Citation Nr: 0638812	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  06-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier that June 30, 
2003 for the grant of service connection for degenerative 
changes of the lumbar spine.

2.  Entitlement to an effective date earlier that June 30, 
2003 for the grant of service connection for degenerative 
changes of the cervical spine.

3.  Entitlement to an effective date earlier that June 30, 
2003 for the grant of service connection for upper right 
extremity radiculopathy.

4.  Entitlement to an effective date earlier that June 30, 
2003 for the grant of service connection for left shoulder 
arthralgia/left upper extremity radiculopathy.

5.  Entitlement to an effective date earlier that June 30, 
2003 for the grant of service connection for left lower 
extremity radiculopathy.

6.  Entitlement to an effective date earlier that June 30, 
2003 for the grant of service connection for right lower 
extremity radiculopathy.

7.  Entitlement to an effective date earlier that June 30, 
2003 for the grant of entitlement to special monthly 
compensation at the housebound level. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by which the RO granted 
entitlement to service connection for the disabilities 
enumerated above (issues one through six) and granted 
entitlement to special monthly compensation at the housebound 
level (issue seven) all effective June 30, 2003.  The veteran 
contested the effective dates assigned by notice of 
disagreement received in May 2005.  

Following the certification of the veteran's appeal to the 
Board, the RO received a statement from the veteran in 
October 2006 in which he indicated a desire to withdraw the 
issues on appeal herein.  The statement was forwarded to the 
Board.


FINDING OF FACT

Through a communication to the RO received in October 2006, 
prior to promulgation of a decision by the Board, the veteran 
withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204.

The veteran withdrew his appeal via written statement 
received by the RO in October 2006.  In light of the 
veteran's withdrawal of his appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994)  (quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)).

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the issues enumerated above, and it is 
dismissed without prejudice.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


